DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because it does not end in a period.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,321,824; and claim 1 of U.S. Patent No. 10,783,624. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been anticipated by the reference claims. Both sets of claims are directed to a method of optical defect inspection, and one of ordinary skill would see the claims in question as obvious variants of each other.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al., US 4,595,265 in view Otani et al., US 2013/0277553, further in view of in view of Fujimori et al., US 6,628,380.

1. Hodgson teaches a system for recording images of parts for optical inspection comprising:
an enclosure defining an imaging volume [e.g. volume enclosing focusing plane, Figs. 21, 22];
a lighting module configured to output light substantially parallel to the image plane [e.g. dark field means 94, Fig. 21, cols. 12-13, 46-13];
a controller configured to:
activate the lighting module and trigger the optical sensor to record a first image of the unit of the part [dark field means 94, Fig. 21, cols. 12-13, 46-13].
The above references are silent on a sensor to detect a defect specifically.  Otani teaches a method including an optical sensor defining a field of view directed toward the imaging volume and an image plane across the imaging volume [sensing device 509, Figs. 1A-2B, paras. 44, 46, 48] in order to detect a first surface defect on the surface of interest on the unit of the part in the first image [Figs. 1A, 7B, 9, paras. 49, 63, 80].
It would have been obvious before the effective filing date of the claimed invention to combine the references, using Otani to better control the lighting conditions, for example to mitigate light leaking in from the exterior of the enclosure and to compensate for an imperfect light source.  The addition of a sensor allows defect images to be recorded and the system can be automated.
Hodgson is silent on the nesting module as recited.  Fujimori teaches a system including a receptacle opposite the optical sensor and configured to locate a surface of interest on a unit of a part at the image plane [col. 6-7, ll. 31-14; col. 10, 19-51; col. 16, 3-11; claim 17]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, in order to expedite the process of focusing the image sensor.  Both the nesting module and the lens can be adjusted, allowing for fine tuning and the ability to accommodate differently sized or defectively formed samples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424